The defendant’s petition for certification for appeal from the Appellate Court, 22 Conn. App. 610, is granted, limited to the following issues:
"1. Whether the Appellate Court was correct in concluding that since the defendant did not appeal the criminal judgment, a reviewing court was precluded from considering the entire proceedings of the criminal trial in deciding that the conviction in the criminal case was on both theories of intentional and reckless assault?
“2. Whether the Appellate Court was correct in concluding that the issue of intentional assault was necessarily determined in the prior criminal action?
“3. Whether the Appellate Court was correct in concluding that the doctrines of mutuality and privity should not be applied to preclude collateral estoppel in those instances in which a criminal case is followed by a civil case against a defendant convicted in the prior criminal action?”